Case 2:18-cv-00712-DB-DBP Document 13-1 Filed 10/24/18 Page 1 of 5




                      Exhibit 1
     Case 2:18-cv-00712-DB-DBP Document 13-1 Filed 10/24/18 Page 2 of 5




VINCENT J. VELARDO (13610)
GREG SODERBERG (14016)
LITCHFIELD CAVO LLP
420 E. South Temple, Suite 510
Salt Lake City, Utah 84111
Phone: 801-410-4982
velardo@litchfieldcavo.com
soderberg@litchfieldcavo.com

Attorneys for Defendant The Tor Project, Inc.


                IN THE UNITED STATES DISTRICT COURT
                 DISTRICT OF UTAH, CENTRAL DIVISION

JAMES SEAVER and DEBORAH
SEAVER, as parents and heirs of G.S.,     DECLARATION OF SHARI
deceased,                             STEELE, EXECUTIVE DIRECTOR
          Plaintiffs,                    OF THE TOR PROJECT, INC.
v.
The ESTATE of ALEXANDRE
CAZES, deceased, a citizen of         Civil Case No: 2:18-cv-00712-DB-DBP
Canada, formerly doing business as
ALPHABAY; THE TOR PROJECT,                    Honorable Dee Benson
INC. aka THE ONION ROUTER, a               Magistrate Judge Dustin Pead
Massachusetts non-profit corporation;
CHINA POSTAL EXPRESS &
LOGISTICS COMPANY aka CHINA
POST aka CHINA COURIER
SERVICES CORPORATION, a
Chinese corporate or governmental
entity; and EMS COOPERATIVE dba
EXPRESS MAIL SERVICE, a foreign
entity,
        Defendants.

      I, Shari Steele, hereby testify as follows:
  Case 2:18-cv-00712-DB-DBP Document 13-1 Filed 10/24/18 Page 3 of 5




1. The Tor Project (“Tor”) is a 501(c)(3) research-education nonprofit

   organization incorporated in Massachusetts with a primary place of business

   in Seattle, Washington. The Tor Project is primarily responsible for

   maintaining software for the Tor relay network and Tor Browser.

2. To use the Tor network, an end-user navigates to the Tor Project website

   using a different Internet browser, such as Mozilla Firefox or Google

   Chrome, and downloads and installs the free Tor Browser on his or her

   computer. After installation and startup, the Tor Browser automatically starts

   Tor background processes and routes Internet traffic through the Tor

   network, which relays traffic through a free, worldwide, volunteer overlay

   network.

3. Tor Browser users may conduct transactions using cryptocurrency or other

   payment methods, just as a person would use Mozilla Firefox or Google

   Chrome or Internet Explorer to conduct the same types of transactions. The

   Tor Project is not involved in processing the transactions, other than

   displaying the websites in its Internet browser window.

4. The Tor network conceals a user’s location and Internet usage to anyone

   conducting network surveillance or traffic analysis.




                                      2
  Case 2:18-cv-00712-DB-DBP Document 13-1 Filed 10/24/18 Page 4 of 5




5. The Tor Browser and network, like any Internet Browser and the internet

   itself, can be used for illicit purposes, such as what G.S. used it for.

   However, the Tor Project’s goal and its primary use is for providing secure

   communications for the internet freedom movement.

6. The Tor Project receives funding from the United States State Department

   and the National Science Foundation.

7. Tor's anonymity function is endorsed by the Electronic Frontier Foundation

   (EFF) and other civil liberties groups as a method for whistleblowers and

   human rights workers to communicate with journalists.

8. Tor users include people who wish to keep their Internet activities private

   from websites and advertisers, people concerned about cyber-spying, and

   users who are evading censorship such as activists, journalists, and military

   professionals.

9. Tor is built into a number of freedom-enhancing applications, such as the

   whistleblowing software SecureDrop, a program that enables activists to

   boot up their computers from a USB stick called Tails, and a private web

   browser for Android called Orbot. In addition, many websites, including

   Facebook and Pro Publica, choose to make their content available over the

   Tor network so their users in dangerous regimes cannot be discovered.

                                        3
        Case 2:18-cv-00712-DB-DBP Document 13-1 Filed 10/24/18 Page 5 of 5




      10. The Tor network currently has around two million users.

      11. Tor does not have any offices or other physical presence in Utah.

      12. Tor does not have any employees in Utah.

      13. Tor does not market to Utah or directly aim any business or charitable

         activity at Utah.

      14. Tor does not aim any Internet activity at Utah.

Dated this 23 day of October, 2018.

Affirmation: Declarant declares in accordance with Utah Code 78B-5-705 that the

foregoing is true and correct.

/s/




                                             4
